PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/222,066
Filing Date: 17 Dec 2018
Appellant(s): CHANG CHUN PETROCHEMICAL CO., LTD.



__________________
Thomas P. Pavelko
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 4, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/7/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (KR 20170050376) in view of Song et al (US 2017/0141404).
Regarding claims 8, 10, 11, 13, and 14, Chae et al discloses a lithium secondary battery (rechargeable secondary battery) comprising a negative electrode comprising a negative electrode active material “120” (consolidated electrode active material) on an electrolytic copper foil “110” (electrodeposited copper foil) that has a shiny surface (drum side) and a mat surface (deposit side), each of the shiny surface and the mat surface comprise a grain size; wherein the difference in grain size is 0.3 um or less; wherein the electrolytic copper foil comprises a surface roughness of the mat side that is 0.5 to 2.0 um ([0028],[0031],[0033],[0037],[0047)).
However, Chae et al does not expressly teach the number of voids in the electrodeposited copper foil that is less than 5 per um*, wherein each void in the number of voids is defined as a void having a circular diameter of at least 0.01 um (claim 8); wherein the copper foil further comprises nickel, which nickel was electrodeposited simultaneously with the deposition of the copper foil (claim 11).
Song et al discloses an electrolytic copper foil comprising an 0.005 g/L (5 ppm) to
0.2 g/L (200 ppm) of an addition agent 2 that is nickel that was electrodeposited
simultaneously with the deposition of the copper foil ([0082] and Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was made to modify the Chae electrolytic copper foil to include nickel
that was electrodeposited simultaneously with the deposition of the copper foil in order
to provide a copper foil that has uniform tensile strength and increased elongation percentage ([0018]). In addition, the Office takes the position that the Chae/Song
electrolytic copper foil inherently has a number of voids in the electrodeposited copper
foil that is 5 per µm2, wherein each void in the number of voids is defined as a void
having a circular diameter of at least 0.01 µm. As disclosed in para. [0017] of the
specification of the present application, “Inorganic metal can be added, such as nickel,
for the purpose of controlling the presence of void”. This teaching provides evidence
that the addition of nickel as an additive inherently controls the presence of voids in the
electrodeposited copper foil. Further, the Office points out that as shown in Tables 3
and 4 of the present application, only high concentrations of nickel such as 612 ppm
results in a number of voids that is greater than 5 per µm2. So, the addition of 5 to 200
ppm of nickel taught by Song necessarily results in a number of voids that is less than 5
per µm2.

Claims 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable
over Chae et al in view of Song et al as applied to claims 8 and 14 above, and further in
view of Sano et al (US 2007/0134556).
Regarding claims 9 and 15, Chae et al as modified by Song et al does not
expressly teach a copper foil that has a puncture strength of the drum side and
deposited side that is at least 2.85 N (claim 9); or a battery in the form of a stack of
alternating positive and negative electrodes separated by a separator (claim 15).
Sano et al discloses a lithium ion battery comprising a stack of alternating
positive and negative electrodes separated by a separator; wherein the negative
electrode comprises a negative electrode collector that is a copper foil that has a
puncture strength of 1.57 N ([0096],[0101] and Figs. 2 and 8).  Examiner’s note: as
disclosed in para. [0037] of Sano et al, “the puncture strength is the maximum load
when a needle P puncture the test piece (such as the negative electrode collector) at a
rate of 200 mm/min’. In addition, para. [0023] of the specification of the present
application discloses “needle penetration test is performed using a universal testing
machine, measurement was performed ... with a needle, entry speed being 50
mm/min’. So, one of ordinary skill in the art would have recognized that based on the
differences in the test methods, the Sano copper foil would inherently have a puncture
strength of the drum side and deposited side that is at least 2.85 N because a slower
rate of needle puncture would result in a higher maximum load acting on the copper foil.
Even if the puncture strength of the Sano copper foil is not at least 2.85 N, it would have
been obvious to one of ordinary skill in the art to optimize the puncture strength in order
to provide a battery with which heat generation during a puncture test can be sufficiently
suppressed. Burden is on applicants to show differences in product comparisons.
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was made to modify the Chae/Song battery to include a stack of
alternating positive and negative electrodes separated by a separator and a copper foil
that has a puncture strength of the drum side and deposited side that is at least 2.85 N
in order to provide a battery with which heat generation during puncture can be
sufficiently suppressed, thereby increasing the safety of the battery ([0018)).
Regarding claim 16, Chae et al also discloses an electric vehicle comprising
lithium secondary batteries ([0004)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al
in view of Song et al and Sano et al as applied to claim 9 above, and further in view of
Berger et al (US 2013/0266871).
However, Chae et al as modified by Song et al and Sano et al does not expressly
teach an area weight of the electrodeposited copper foil that is in the range of 26.7-
329.4 g/m2 (claim 12).
Berger et al discloses a lithium ion cell comprising an electrolytically produced
copper foil (electrodeposited copper foil that has a mass per unit area of 7.14
mg/cm2 which corresponds to 71.4 g/m2 ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was made to modify the Chae/Song/Sano battery to include an area
weight of the electrodeposited copper foil that is 71.4 g/m2 in order to provide a copper
foil with sufficient tensile strength for use in an anode of a lithium ion battery.



WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 8-16 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.

(2) Response to Argument
The Appellant argues that “Declarant points out that rather than leading to a combination of Chae and Song for the purpose of increased elongation percentage, as argued by the Examiner, the person of ordinary skill in the art at the time the invention was made would not only find it not obvious to combine these references, but also would consider the differences between Chae and Song to lead persons with ordinary skill in the art “away from motivation to combine”.  Thus, the inventors achieved the invention set forth in independent claim 8 by doing what those skilled in the art (Song) suggested should not be done, i.e., reducing the grain medium diameter “to less than 1.0 um.”  By going contrary to Song’s teachings, the inventor’s produced a copper foil that simultaneously possess a small grain size difference and a reduced number of voids, a fact strongly probative of nonobviousness under section 103.  Thus, contrary to the Examiner’s argument (Final Office Action, paragraph bridging pages 4-5) (repeated in the Advisory Action, page 3) that the combination of Chae and Song would have been obvious to an ordinary worker skilled in the art at the time the invention was made because “it would provide increased elongation” of the resulting copper foil, the result of the differences in grain size between Chae and Song would not have led the ordinary skilled in the art to combine the teaching, “because doing so would produce the deficiencies that Chae et al is attempting to avoid.  Alternatively, one can view the proposed combination as reducing the elongation in Song when considering the lower limits, i.e., the “not more than 0.95 um of grain size” which is required in Chae”.
	In response, the Examiner disagrees that the teachings of Chae et al teach away from the teachings of Song et al for the following reasons.  
	Although Chae et al discloses an average grain size of the shiny surface that is 0.95 µm or less, the critical aspect of the Chae invention is a difference in average grain size that is 0.3 µm.  This is described throughout the Chae reference.  For example, Chae states “An electrolytic copper foil is provided, characterized in that the difference in average grain size is 0.3 µm or less” (see para. [0015]); “An electrode is provided, characterized in that the difference between the size and the average grain size of the shiny surface is 0.3 µm or less” (see para. [0017]); and “A secondary battery is provided, characterized in that the difference between the grain size and the average grain size of the shiny surface is 0.3 µm or less” (see para. [0018]).  An average grain size of the shiny surface that is 0.95 µm or less is not critical to the Chae invention and one of ordinary skill in the art would have recognized that an average grain size of 0.95 µm is just one example of the grain size that can be utilized in the Chae invention.  Nowhere in Chae et al does it teach away from an average grain size of greater than 0.95 µm or any specific correlation between the average grain size and properties of the electrolytic copper foil that Chae is trying to optimize.  In fact, Chae et al clearly states that the advantages of the Chae electrolytic copper foil (e.g. preventing severe warpage of the electrolytic copper foil) specifically depends on the difference in grain size between the shiny surface and the mat surface of the electrolytic copper foil.  Chae et al states “That is, it was found that the greater the difference in grain size between the shiny surface and the mat surface of the electrolytic copper foil, the more severe the warpage of the electrolytic copper foil becomes” (see para. [0036]).  
With respect to the elongation of the electrolytic copper foil (that the Appellant is trying to emphasize), there is no teaching in either Chae et al or Song et al that teaches away from each other.  Chae et al states “The electrolytic copper foil 110 according to an embodiment of the present invention may have an elongation of 2% or more.  If the elongation is less than 2%, there is a risk that the electrolytic copper foil may break when the active material expands and contracts” (see para. [0040]).  Song et al discloses in Table 3, Elongation percentage that ranges from 14.0 to 18.6% (Examples 1-4).  In fact, the increased elongation percentage taught by Song et al, would also be advantageous to the Chae invention based upon the specific reasons stated in Song et al.  For example, Song et al states “Particularly, the heat-treated electrolytic copper foil has an increased elongation percentage by the heat treatment, so that a lithium battery may more effectively accept a volume change during charging/discharging of an electrode active material layer” (see para. [0018]).   
With respect to the argument that the 1.132 Declaration originally filed on 2/15/22, provides evidence that the combination of Chae and Song is non-obvious, the Examiner disagrees for the following reasons.  Although the Declaration provides experimental data to overcome the 112, 1st paragraph rejection, nothing in the Declaration provides any evidence to show that one of ordinary skill in the art would not combine the teachings of Chae and Song.  The absence of nickel in the electrodeposited copper foil (as discussed in the Declaration) has no relevance on whether it would be obvious to combine the teachings of Chae and Song.  Although Song discloses “a grain mean diameter of a crystallite of the heat-treated electrolytic copper foil corresponding to a range of 1.0 to 1.5 µm”, it is unclear whether the “grain mean diameter” disclosed in Song is equivalent to the “average grain size of the shiny surface” disclosed in Chae.  Since the Appellant has not provided any evidence to show that these grain sizes are equivalent, any argument that these grain sizes teach away from each other is not relevant to the non-obviousness of the combination of Chae and Song.  The Song reference is relied upon for teaching the addition of a nickel additive to the Chae method of manufacturing the electrolytic copper foil in order to provide the improved properties stated in Song.  Therefore, the teachings of Chae and Song do not teach away from each other and one of ordinary skill in the art would have combined Chae with Song for at least the reason of increasing elongation percentage and lowering specific resistivity.  Clearly, the Declaration does NOT provide unrefuted evidence that one of ordinary skill in the art would not combine the Chae and Song teachings.               
	The Appellant further argues that “Nor can the argument that the combination of Song, for its teaching that a Nickel (II) sulfate hexahydrate may be added to the copper-forming electrolyte at a concentration of 0.005 g/L to 0.2 g/L, in the Chae process would “inherently” reduce the number and size of voids be given any weight”.
In response, this argument appears to contradict the Appellant’s original disclosure.  Para. [0017] of the specification states “Inorganic metal can be added, such as nickel, for the purpose of controlling the presence of voids in the electrodeposited copper foil 21. If the nickel content is too high, the aforementioned voids can easily be formed and the conductivity of the copper foil is reduced.  If the nickel content is too low, the grain size difference between the drum side and the deposit side of the copper foil is increased, which tends to diminish the cycle characteristics of the battery. Generally, the nickel should be present in an amount between 200-500 ppm (“parts per million”)”.  So, clearly, there is a direct correlation between the amount of nickel additive that is added to the number of voids formed in the copper foil.  In fact, ALL of the Examples (Examples 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, Comparative Example 10, 12, 14, 16, 18, 20, 22, 24) having a nickel content of 207 ppm (Table 3 of the instant application), correspond to a number of voids that is less than 5 per µm2.  This clearly provides sufficient evidence to show that the 200 ppm of Nickel (II) sulfate hexahydrate taught by Song et al would inherently result in a number of voids that is less than 5 per µm2.  Song et al states “In Table 1, … the addition agent 2 is nickel (II) sulfate hexahydrate.  According to the use of the addition agent, a property of the electrolytic copper foil may be improved” (see para. [0091]).  In addition, Tables 1-3 of Song et al show a comparison between Examples 1-4 (Additive agent 2 (Ni) added) and Comparative Examples 1-3) (no Additive agent added).  This comparison shows that the addition of Ni to the manufacture of the electrolytic copper foil results in lower specific resistivity and higher Elongation percentage which are both advantageous to lithium batteries.  Since there is motivation to modify the Chae method of manufacturing the electrolytic copper foil to include a nickel additive having a concentration of 200 ppm, the resulting Chae/Song electrolytic copper foil would necessarily have the same inherent characteristic of “the number of voids in the electrodeposited copper is less than 5 per µm2” as recited in independent claim 8 of the instant application.      
The Appellant further argues that “Only by the aid of impermissible hindsight, utilizing the unavailable disclosure of the instant specification, has the examiner concluded that a Song modified process of Chae “inherently” produces the claimed copper foil.  However, there is no evidence that any such copper foil was ever produced prior to the invention claimed herein by the Examiner’s suggested Song-modified process of Chae”.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As stated above, the conclusion of obviousness is based upon the teachings of the Song reference itself and does not include knowledge gleaned only from the applicant’s disclosure.  Therefore, such as reconstruction is proper.  In addition, there is no reason why the data presented in the instant application cannot be used as evidence to show that a claimed characteristic of the electrolytic copper foil is inherent. 
The Appellant further argues that “Dependent claim 9 recites a “puncture strength of the drum side and deposited side is at least 2.85 N’ (emphasis added). The Examiner concedes that the combination of Chae and Song does not teach such a limitation, and further concedes that Sano discloses a lithium ion battery comprising a stack of alternating positive and negative electrodes separated by a separator; where the negative electrode comprises a negative electrode collector that is a copper foil that has a puncture strength of 1.57 N”’ (emphasis added), citing paragraphs [0096], [0101]
and FIGs. 2 and 8. Thus, the Examiner concedes that Sano has no express disclosure of the claimed limitation.  Again the Examiner speculates that “based on differences in test methods” the Sano copper foil would “inherently” have a puncture strength of the claimed 2.95 N.  Absent an express disclosure of the claimed limitation, and acknowledging the numerical differences between the greater puncture strength claimed, and the lower puncture strength taught in the Sano reference, the Examiner speculates that the slower speed of the needle puncture in Sano would have meant a higher maximum load. Not conceding the argument however, even if such were true, the Examiner has not satisfied his burden of showing that the higher maximum load would “inherently” meet the claim’s recitations, even though it possibly, or even probably, could meet the express recitation of the claim under some circumstances. The examiner cannot burden shift merely because the applied references lack the teaching necessary to create a prima facie case of obviousness under section 103 of the Patent Act”. 
	In response, as stated in the 103 rejection, Sano is relied upon for teaching a puncture strength (1.57 N) that is measured with a needle at a rate of 200 mm/min.  The puncture strength of the instant application is measured with a needle at a rate of 50 mm/min.  Even if the puncture strength of Sano and the puncture strength of the instant application (claim 9) are not the same, the Sano reference can still be relied upon for teaching the concept of providing a battery with which heat generation during a puncture test can be sufficiently suppressed by optimizing the puncture strength.  Based upon knowledge that is generally available to one skilled in the art, one skilled in the art would have expected a puncture strength to be higher than 1.57 N at a slower puncture rate (50 mm/min).  So, even if Sano does not explicitly teach a puncture strength of the drum side and deposited side that is at least 2.85 N, it would still be obvious to one of ordinary skill in the art to optimize the puncture strength in order to provide a battery with which heat generation during a puncture test can be sufficiently suppressed.   

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TONY S CHUO/Examiner, Art Unit 1729                                                                                                                                                                                                        

Conferees:

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729                                                                                                                                                                                                        
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.